UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period fromto . ENERGY & TECHNOLOGY, CORP. (Exact name of registrant as specified in Charter) DELAWARE 333-143215 26-0198662 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) PetroleumTowers, Suite 530 3639 Ambassador Caffery Blvd P.O. Box 52523 Lafayette, LA70505 (Address of Principal Executive Offices) (337) 984-2000 (Issuer Telephone number) (337)988-1777 Issuer Fax Number www.engt.com Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 14 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 14, 2013: 169,144,950 shares of common stock. ENERGY & TECHNOLOGY, CORP. FORM 10-Q March 31, 2013 INDEX PART I—FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Control and Procedures 16 PART II—OTHER INFORMATION 17 17 Item 1 Legal Proceedings 17 Item 1A Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits and Reports on Form 8-K 17 SIGNATURE 18 INTRODUCTORY NOTE This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 about Energy & Technology, Corp. (the “Company”) and our subsidiary, Technical Industries, Inc. (TII), and Energy Pipe, LLC (a variable interest entity), that are subject to risks and uncertainties.Forward-looking statements include information concerning future financial performance, business strategy, projected plans and objectives.Statements preceded by, followed by or that otherwise include the words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “may increase,” “may fluctuate” and similar expressions of future or conditional verbs such as “will,” “should,” “would,” and “could” are generally forward-looking in nature and not historical facts.Actual results may differ materially from those projected, implied, anticipated or expected in the forward-looking statements.Readers of this quarterly report should not rely solely on the forward-looking statements and should consider all uncertainties and risks throughout this report. The statements are representative only as of the date they are made.The Company, TII, and Energy Pipe, LLC (sometimes referred to herein on a consolidated basis as the Company, we, us, or similar phrasing) undertakes no obligation to update any forward-looking statement. These forward-looking statements, implicitly and explicitly, include the assumptions underlying the statements and other information with respect to the Company's beliefs, plans, objectives, goals, expectations, anticipations, estimates, financial condition, results of operations, future performance and business, including management's expectations and estimates with respect to revenues, expenses, return on equity, return on assets, efficiency ratio, asset quality and other financial data and capital and performance ratios. Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, these statements involve risks and uncertainties that are subject to change based on various important factors, some of which are beyond the control of the Company.The following factors, among others, could cause the Company's results or financial performance to differ materially from its goals, plans, objectives, intentions, expectations and other forward-looking statements: ● general economic and industry conditions; ● our capital requirements and dependence on the sale of our equity securities; ● the liquidity of the Company’s common stock will be affected by the lack of a trading market; ● industry competition; ● shortages in availability of qualified personnel; ● legal and financial implications of unexpected catastrophic events; ● regulatory or legislative changes effecting the industries we serve; and ● reliance on, and the ability to attract, key personnel. For a discussion of these and other risks and uncertainties that could cause actual results to differ from those contained in the forward-looking statements, see “Risk Factors” in the Company’s S-1 Report filed with the SEC, which is available on the SEC’s website at www.sec.gov.All forward-looking statements are qualified in their entirety by this cautionary statement, and the Company undertakes no obligation to revise or update this Quarterly Report on Form 10-Q to reflect events or circumstances after the date hereof.New factors emerge from time to time, and it is not possible for us to predict which factors, if any, will arise.In addition, the Company cannot assess the impact of each factor on the Company’s business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. PART I.Financial Information ITEM 1. Financial Statements ENERGY & TECHNOLOGY, CORP. Consolidated Balance Sheets As of March 31, 2013 and December 31, 2012 March 31, December 31, (Unaudited) (Audited) Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Trade, Net of Allowance for Doubtful Accounts of $16,640 and $16,640 at March 31, 2013 and December 31, 2012, respectively Other Inventory Prepaid Expenses Deferred Tax Asset Total Current Assets Property and Equipment Held for Operations, Net of Accumulated Depreciation of 4,719,069 and $4,474,876 at March 31, 2013 and December 31, 2012, respectively Held for Investment Total Property and Equipment Other Assets Patent, Net of Accumulated Amortization of $160,761 and $153,524 at March 31, 2013 and December 31, 2012, respectively Deposits Other Assets Total Other Assets Total Assets $ $ The accompanying notes are an Intergal part of these consolidated financial statements. 1 ENERGY & TECHNOLOGY, CORP. Consolidated Balance Sheets As of March 31, 2013 and December 31, 2012 March 31, December 31, (Unaudited) (Audited) Liabilities and Stockholders' Equity Current Liabilities Current Maturities of Notes Payable $ $ Accounts Payable Accrued Payroll and Payroll Liabilities Accrued Rent Income Taxes Payable Total Current Liabilities Long-Term Liabilities Notes Payable, Less Current Maturities Deferred Taxes Payable Due to Affiliates Total Long-Term Liabilities Total Liabilities Stockholders' Equity Preferred Stock - $.001 Par Value; 10,000,000 Shares Authorized, None Issued - - Common Stock - $.001 Par Value; 250,000,000 Shares Authorized, 169,144,950 Shares and 169,144,950 shares Issued and Outstanding at March 31, 2013, and December 31, 2012, respectively Discount on Common Stock ) ) Paid-In Capital Retained Earnings ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an Intergal part of these consolidated financial statements. 2 ENERGY & TECHNOLOGY, CORP. Consolidated Statements of Operations For the Three MonthsEnded March 31, 2013 and 2012 Three Months Ended March 31, March 31, Revenues $ $ Cost of Revenues Materials and Supplies Subcontract Labor Depreciation Labor and Related Costs Repairs and Maintenance Insurance Other Costs Patent Amortization Total Cost of Revenues Gross Profit ) Operating Expenses Salaries and Wages Taxes, Fees and Other 0 Professional Services Rent Depreciation Travel, Lodging and Meals Utilities Office Supplies and Expenses Communications Other Total Operating Expenses Income (Loss) from Operations ) Other Income (Expense) Investment Income (Expense) Interest (Expense) ) ) Total Other Income (Expense) ) ) Income (Loss) Before Provision for Income Taxes ) Provision for Income Taxes Expense (Benefit) ) Net Income (Loss) $ ) $ Earnings (Loss) per Share - Basic NM NM Earnings (Loss) per Share - Diluted NM NM The accompanying notes are an Intergal part of these consolidated financial statements. 3 ENERGY & TECHNOLOGY, CORP. Consolidated Statements of Changes in Stockholders' Equity For the Year Ended December 31, 2012 and the Three Months Ended March 31, 2013 Discount on Additional Total Common Stock Capital Paid-In Retained Stockholders' Shares Amount Stock Capital Earnings Equity Balance at December 31, 2011 $ $ ) $ $ $ Bonus shares issued 93 - - Net (Loss) - ) ) Balance at December 31, 2012 ) Net (Loss) - ) ) Balance at March 31, 2013 $ $ ) $ $ ) $ The accompanying notes are an Intergal part of these consolidated financial statements. 4 ENERGY & TECHNOLOGY, CORP. Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2013 and 2012 Three Months Ended March 31, March 31, Cash Flows from Operating Activities Net (Loss) Income $ ) $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities Depreciation Amortization of Patent Costs Deferred Income Taxes ) Changes in Assets and Liabilities Trade Receivables ) Other Receivables ) ) Inventory ) Prepaid Expenses ) Accounts Payable ) Accrued Payroll and Payroll Liabilities ) ) Income Taxes Payable ) - Accrued Rent Net Cash Provided by (Used in) Operating Activities ) Cash Flows from Investing Activities Increase (Decrease) in Other Assets ) ) Purchase of Property and Equipment ) ) Net Cash Provided by (Used in) Investing Activities ) ) Cash Flows from Financing Activities Borrowings from (Payments to) Affiliates ) ) Proceeds from Notes Payable - Payments on Notes Payable ) ) Net Cash Provided by (Used in) Financing Activities ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Year Cash and Cash Equivalents, End of Year $ $ Supplemental Disclosure of Cash Flow Information Cash Paid During the Period for Interest $ $ Cash Paid During the Period for Income Taxes $
